IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-75,919-02


EX PARTE DAMON ROSHUN MATTHEWS





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 941608 IN THE 183RD DISTRICT COURT
HARRIS COUNTY



	Per curiam.  

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	On April 6, 2004, Applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted under Article 37.071, TEX. CODE CRIM. PROC., and
the trial court, accordingly, set punishment at death.  This Court affirmed Applicant's
conviction and sentence on direct appeal.  Matthews v. State, No. AP-74,936 (Tex. Crim.
App. June 28, 2006).  This Court denied relief on Applicant's initial post-conviction
application for writ of habeas corpus.  Ex parte Matthews, No. WR-75,919-01  (Tex. Crim.
App. June 29, 2011).  Applicant's instant post-conviction application for writ of habeas
corpus was received in this Court on November 20, 2013.
 The record reflects that Applicant is currently challenging his conviction in Cause No.
4:12-CV-1939, styled Damon Roshun Matthews v. William Stephens, in the United States
District Court for the Southern District of Texas, Houston Division.  The record also reflects
that the federal district court has entered an order staying its proceedings for Applicant to
return to state court to consider his current unexhausted claims.  Therefore, this Court may
exercise jurisdiction to consider this subsequent state application.  See Ex parte Soffar,143
S.W.3d 804 (Tex. Crim. App. 2004).    
	Applicant presents two allegations in the instant application.  We have reviewed the
application and find that Applicant has failed to satisfy the requirements of Article 11.071,
§ 5(a).  Accordingly, we dismiss the application as an abuse of the writ without considering
the merits of the claims.  
	IT IS SO ORDERED THIS THE 29TH DAY OF JANUARY, 2014.
Do Not Publish